literal pve sethi ce uniform issue list eg rata sep attn legend taxpayer m taxpayer n plan x dear this is in response to the date letter submitted by your authorized representative as amended by correspondence dated december request a private latter ruling concerning sec_402 of the internal_revenue_code in which you the following facts and representations have been submitted in connection with your request taxpayer m is a holding_company with its primary of july taxpayer m an employee_stock_ownership_plan esop wholly-owned subsidiary being taxpayer n established plan x effective as plan x was amended to convert its money_purchase_pension_plan component to a stock_bonus_plan the internal_revenue_service issued a favorable determination_letter for plan x has no employees plan x are employed by taxpayer n taxpayer m all of the employees participating in effective april on april as amended when taxpayer m established plan x in it structured the esop with two parts one part as a leveraged page a non-leveraged stock_bonus_plan esop and one part as is intended to be an employee leveraged portion part a stock ownership plan and the unleveraged portion part b is intended to be a stock_bonus_plan as originally adopted part a consisted of both a stock_bonus_plan component and a money_purchase_pension_plan component part b consisted solely of a stock_bonus_plan component the taxpayer n adopted and makes contributions to plan x in addition taxpayer n established and currently maintains profit-sharing_plans with qualified cash or deferred arrangements for the benefit of all employees participating under plan x maintains qualified defined benefit pension plans the pension plans for the benefit of substantially_all of the employees who are participants in plan x taxpayer n also adopted and currently taxpayer m represents that plan x holds securities_of_the_employer_corporation as defined in code sec_402 e f taxpayer m amended plan x to remove the money_purchase_pension_plan component from part a and to convert that portion to a leveraged stock_bonus_plan the converted money purchase plan component benefits and corresponding limitations are preserved in plan x as amended reflected in the conformed copy of plan xk for which the service issued its april letter this amendment effective date favorable determination was the attributes of based on the above facts and representations your d ii distributions made from part representative has requested a ruling that for purposes of code sec_402 a of plan x will not be treated as distributions from a pension_plan which must be aggregated by a participant with distributions from taxpayer n‘s pension plans for purposes of determining whether the participant has a lump sum distribution under code sec_402 e d sec_402 of the code permits the deferral of the taxation of net_unrealized_appreciation on employer_securities received as part of a lump sum distribution pursuant to code sec_402 d a lump sum page distribution is defined as the balance_to_the_credit of the participant from the plan for purposes of determining the balance to the participant's credit payable froma plan it is necessary to aggregate certain plans for this purpose code sec_402 e d ii i provides that all profit- sharing plans of an employer are treated as a single_plan all stock_bonus_plans of the employer are treated as a single_plan and all pension plans of the employer are treated as plans a money_purchase_pension_plan and a defined benefit pension_plan maintained by an employer must be combined for purposes of determining whether an employee has received the balance to his credit as because they are both pension a lump sum distribution a single_plan the definition of lump sum distribution under code sec_402 d requires that a distribution from a money_purchase_pension_plan be aggregated with distributions from all pension plans based on this requirement a participant who receives a single sum distribution from part a of plan x would also need to receive a single sum distribution from the pension_plan maintained by taxpayer n for the benefit of the participant in order to be treated as receiving a lump sum distribution under code sec_402 e the amendment of plan x converting the money purchase even though it has been represented that the pension_plan component of part a of the plan to a stock_bonus_plan has the effect of converting the distributions from part a of the plan to distributions from a stock_bonus_plan attributes of the converted benefits and corresponding limitations thereon will be preserved distributions from the pension plans should be disregarded for purposes of determining whether the distribution from part a of plan x constitutes a lump sum distribution consequently accordingly we conclude with respect to your ruling_request that for purposes of sec_402 d ii of the code distributions from part a of plan x will not be treated as distributions from a pension_plan which must be aggregated by a participant with distributions from taxpayer n’s pension plans for purposes of determining whether the participant has a lump sum distribution under sec_402 d of the code page this ruling is based on the assumption that plan xx will be qualified under sec_401 at all times relevant to the proposed transactions this letter is directed only to the taxpayer who requested it it may not be used or cited as precedent sec_6110 of the code provides that pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative regarding this letter please contact kee rkkkrkekk id kekkerek kkkkkekkeek should you have any concerns kkkk at rae sincerely yours we vpt- t alan c pipkin employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
